 540DECISIONSOF NATIONALLABOR RELATIONS BOARDMcCall Corporationand Flymenand Inkmen Unionof Dayton,LocalNo. 616,International PrintingPressmen and Assistants'Union ofNorth Amer-ica, AFL-CIO. Case 9-CA-4170June 27, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn January 15, 1968, Trial Examiner Samuel M.Singerissued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and wasengagingin certain unfair labor prac-ticeswithin themeaningof the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom, and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision, asupporting brief,motion to reopen the record,'request for oral argument,2 and a motion to dismiss 3A Motion to Reopen the Record was also filed byAutomatic Retailers of America, Inc., and NationalAutomatic Merchandising Association asamicuscuriae.4TheGeneralCounsel opposed bothMotions to Reopen the Record and the ChargingUnion opposed the motion to dismiss.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.not precluded from obtaining its hot foods from other sources, theevidence establishes that Respondent maintains sufficient control of thecigarette,candy,and soda machineswhich AR A. now stocks fromsources other than Respondent, to justify the order issued herein.'The Respondent's request for oral argument is hereby denied,as, in ouropinion,the record,including the exceptions and brief,adequately presentthe issues and positions of the parties.'The Respondent has filed a motion to dismiss, arguing that this case isnow moot.Respondent alleges that as a result of"discussions"with em-ployee representatives,including representatives of the Charging Union,changes were made in the in-plant food prices in that 10-ounce milk con-tainers were offered at a price of IS cents instead of the 16-ounce con-tainers previously offered for 20 cents The Charging Union denies thatthese discussions amounted to "negotiations"and further alleges thatRespondent has unilaterally increased the price of many items includingtwo increases in the price of meatloaf sandwiches,since the issuance of theTrial Examiner's Decision.This case is clearly distinguishable fromFabricade Muebles Puerto Rico,107 NLRB 905,andKentile,Inc, 145 NLRB 135,which Respondent offers as authority for granting its motion.In those casesthe Board declined to issue an order to bargain where (I) an effective col-lective-bargaining agreement had already been signed;and (2)the unionhad lost its majority through a subsequent election It does not appear thatthis case is in fact moot,nor does it appear that the purposesof the Actwould be effectuated by the granting of Respondent'smotion to dismiss.The motion is therefore denied.' This Motion to Reopen the Record is, in effect,an appeal from theTrial Examiner's denial of A.R.A.'s application to intervene This motion isdenied for the reasons set forth in the Trial Examiner's Decision The argu-ment that denial"of the rightof A.R.A. to intervene creates unnecessarilygrave issue of constitutionality with respect to 8(b)(4)(B) since A.R A. hasa contract with Respondent"is without merit.TRIAL EXAMINER'S DECISIONSAMUEL M. SINGER, Trial Examiner: This casewas heard before me at Dayton, Ohio, on Sep-tember 19 and 20, 1967, pursuant to a charge filedon February 2 and an amended complaint issued onJuly 31, 1967. The complaintallegesthat Respon-dent, in violation of Section 8(a)(5) and (1) of theAct, refused to bargain collectively with the Charg-ing Party concerning plant vending machine foodprices charged to employees.All parties appeared and were afforded full op-portunity to be heard and to examine and cross-ex-amine witnesses.All waived oral argument at theconclusion of the case. Briefs were received fromRespondent and General Counsel.'Upon the entire record, and my observation ofthe witnesses, I make the following:ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, McCall Corporation,Dayton, Ohio, its officers, agents, successors, andassigns,shall take the action set forth in the TrialExaminer's Recommended Order.'Respondent'sMotion to Reopen the Record is hereby denied as theevidence sought to be introduced is not newly discovered,and there is noshowing that Respondent was denied an opportunity to introduce suchevidence at the hearing Moreover,accepting the argument that A R A. is172 NLRB No. 55FINDINGSAND CONCLUSIONS1.BUSINESSOF THE COMPANY; LABOR ORGANIZATIONINVOLVEDRespondent,a Delaware corporation, is engagedin the publication and printing of magazines at its'An amicus brief was filed by National Automatic Merchandising As-sociation(a trade association of vending machine operators),and Auto-matic Retailers of America,Inc, herein called A.R.A., an Associationmember servicing and operating the vending machines on McCallpremises I denied A.R.A.'s application to intervene as a party since,among other things,A.R.A. isneither chargedwith unfairlabor practicesnor is any remedialordersought against it. McCALL CORPORATIONplant in Dayton,Ohio.2 It annually sells and shipsproducts valued in excess of $50,000 to points out-sideOhio.Ifind that at all material times Re-spondent has been and is engaged in commercewithin the meaning ofthe Act.The Charging Party, herein called the Union orLocal 616,is a labor organization within the mean-ing of the Act.11.THEUNFAIR LABOR PRACTICESA. The IssueThe issue presented is whether Respondent vio-lated Section 8(a)(5) and(1) of the Act by reject-ing the Union's request to bargain about increasesinpricesof food, prepared by Respondent'scafeteria employees in its cafeteria and thereafterplaced into and sold to employees out of vendingmachines at prices fixed by Respondent,the vend-ing machines being serviced by an outside contrac-tor.B. Background; Contractual RelationshipsThe Union (Local 616) has been the bargainingagent for Respondent's Hymen and inkmen in theletterpress process pressrooms since May 1963. InJanuary 1967, 458 of Respondent's 5,928 em-ployees were represented by that Union. Respon-dent also has contractual relationswith 15 otherunions representing other crafts in the plant.The current (July 1966-July 1969) collectiveagreementbetween Local 616 and McCall's wasnegotiated from June to September23, 1966, whenitwas executed. Although "lunch periods" werediscussed in the negotiations,food prices and ser-vices in plant facilities were not, the latter subjectsnot being raised. Under article IV, section 2 of thecontract ("Lunch Period"), employees are allowed30 minutes for lunch, but may be required "to workstraight through to the end of their [7 1/2-hour]shiftwithout a lunch period" in order to meetshipping schedules.In practice,employees workingthrough lunch periods are relieved for 10 to 15minutes to eat. There are no contractuallyauthorized break or rest periods,although em-ployees in practice leave their stationsbriefly, withsupervisory approval.' In additiontoMcCallMagazine,Respondent publishes Redbook andSaturday Review.Itprints these,as well as other publishers'publications(U.S. Week,Newsweek,etc.), on a contract basis at its plant.' The plant is a two-story building with three levels(two floors and abasement), triangular in shape,measuring four city blocks on the longestside (west to east)and ahalf block onthe narrowest side.4 Theplant operates on an around-the-clock, 7-day week basis. Directorof Industrial RelationsO'Connorestimated that2,400 employees work onthe first(day) shiftand 1,800 on each of the other shifts.According to O'-Connor, "the reason that the first shift has a heavier number is that [the]office forcein generalwould only work on that shift."541C. Eating FacilitiesRespondent's employees may purchase lunch (1)in a company-owned and -operated cafeteria, (2)out of vending machines owned by a contractor butsuppliedwith company cafeteria-prepared and -priced food, or (3) off the premises. They may, ofcourse, bring all or some of their lunch from home.1.Respondent's cafeteriaThe plant cafeteria is operated by company em-ployees(members of Hotel and Restaurant Work-ers UnionNo. 222),under direction of a manager"in charge of food production."It is located on thesecond floor,"midway in the plant,"3 and is openduringlunchperiods(10:50 a.m.-12:20 p.m.;5:30-6:25 p.m.;1:55-2:35 a.m.),of each of thethree shifts;it is closed on weekends(Saturday andSunday),except for the first shift on Saturday.4Food Service Manager Glass testified that althoughthe cafeteria's "actual"seating capacity is only300, around1,500can be served there dailybecause of turnover.The cafeteria's patronage atany given time fluctuates,depending upon such fac-tors as shift,weather conditions,and distance fromworksites.g2. In-plant vending machinesEight vending machines dispensing hot and coldfood are situated at four locations in the plant." Thefood in these machines is "basically the same typewhich is sold in the cafeteria," and includes sand-wiches,meat casseroles, vegetable platters, ham-burgers, hot dogs, salads, pies, pastries, and milk. InRespondent Food Service Manager Glass' words,the "complete platters" available in the vendingmachines constitute "really a small meal ... sup-plied by the company."The vending machines are owned and serviced byA.R.A. Underan oral agreement terminable at will,A.R.A. obtains all food forthesemachines fromRespondent's cafeteria kitchen. Glass testified thatit is he, as Respondent's food service manager, whodesignates the locations of the vending machines,allocates the particular food items to be placed inthe machines each day, and determines the pricesto be charged. Glass each day prepares 800 to6 For example, employee Clark testified that he had formely used thecafeteria more"frequently"when he worked"much closer"to it. Now,however, it takes him 6 minutes to get to the cafeteria and unless he "get[s]up there at the head"of the line before employees in departments closer tothe cafeteria arrive, he "naturally[is] going to have a longer waitTwelve additional machines dispense sundry items,such as drinks, can-dy, cigarettes,ice cream,etc. Only the eight food machines are involved inthis proceeding. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARD2,000 sandwiches, 150 casseroles, 200 salads, and500 desserts. These are placed in the machines byA.R.A., which retains a percentage of the sellingprice for the use of its machines and keeping themachines suppliedwith the cafeteria-preparedfood.'Employees normally eat machine-vended food attheir work locations or nearby tables, avoiding thenecessity for utilizing the cafeteria. As testified byan employee, for employees working through thelunch period(supra, B),who are allotted only 10 or15 minutes for eating, unless they have lunch fromhome, "the only opportunity ... to eat is to eat outof the vending machines." 8 The same is true of em-ployeesworking overtime when the companycafeteria and outside eating facilities are closed."The vending machines are most commonly usedduring the third (night, 11 p.m.-7 a.m.) shift lunchperiod, as well as during all shifts when employeesleave their stations for brief refreshment. Creditedevidence establishes that- practically all employeesuse the vending machines at some time during theirwork period.SeveralGeneralCounselwitnesses testified,without contradiction, as to percentages of em-ployees observed eating lunch out of vendingmachines on various shifts in their departments.Thus,Humphrey, a third-shift employee in theWest Multicolor Department, estimated that 70percent of the 50 to 60 men in his department sup-plied themselves from these machines. Clark, afirst-shift employee in the same department, set thefigure at 70 to 75 percent. Second-shift employeeBrown indicated that 75 percent ate from vendingmachines during the winter and25 to 30percent inthe summer(when vending trucks at the rear of theplant service employees-seeinfra).Third-shift em-ployee Bandura of the Rotary Department placedthe figure at 90 percent,pointing out that outsiderestaurantswere closed at night;whileMiller,another employee in the same department,testifiedthat when he worked on the third shift he observed85 to 90 percent, as compared to 75 percent whenhe was on the first shift,eat from the machines.And first-shift employee McIntosh of the McKeeDepartment estimated that 30 to 40 percent, whilefirst-shift employee Haller of the Digest-RedbookDepartment estimatedthat 50 to 60 percent ofLocal 616 members obtained their lunches fromthe machines.10TThe above-described arrangement has been in effect for 10 years. Thesundry items(e.g., candies, cookies, cigarettes), not furnishedby Respon-dent are also subject to Respondent's approval as to pricing.An A.R.A.employee,"in chargeof A.RA. stock,is assigned plant space to storethese items6 It is to be noted that since under the collective agreement Respondentmay require employees"to work straight tftirough to the end of their shiftwithout a lunch period"on one hour's (and even less) notice(art. IV, sec.2), employees may have no way of knowing sufficiently in advance to bringlunchrom home.Employee Clark testified that"this month I've been working throughlunch every day this month,seven days a week... "10Employees other than those of Respondent,working for other compa-3.Off-the-premises eating placesThereare about a dozen outside eating facilities(restaurants and bars),in the general area of theplant,ranging in distance from directly across theplant to 1-1 /2 miles therefrom. Some employeesconcededly haveeaten insome of these places, itbeing, however, also indicated that they are not"suitable" because of the "environment on the out-side and inside," the plant being in a rundown in-dustrial and "slum"area."Respondent's personnelofficial Hines characterized "some of the housing"around the plant "as candidacy [sic] for urbanrenewal development."Respondent'semployees have also utilized adelivery service of a carryout restaurant (Beall'sDrive-In) located about 3 miles (15 minutes' driv-ing distance),from the plant, those services beingavailableonly on a 10-order minimum to betelephoned in and picked up in front of the plant.Another food and drink source is mobile vendingtrucks which are from time to time parked on thecurb near plant entrances. These trucks are not,however, available to all shifts (particularly not atnight), do not serve the plant area regularly (par-ticularly not in inclement and cold weather), andpurvey only limited items (e.g., hot dogs, milk, softdrinks).D. Local 616's Requests To Negotiate Increases inVending Machine PricesFood Service Manager Glass testified that inresponse to complaints about vending machine ser-vices, he (and his assistant), and A.R.A. representa-tivesmet with several unionsfiveorsix timesbetween March and September 1966. The six toeight"union people"representing someof the 16unions in the plant who attended these "informal"gatherings,12 passed on their members' "gripes." Asa result,revisions were made in vending machinepractices,for example,two types of coffee brew(standard and strong) were introduced,and thevariety of sandwiches and pies was improved. Ac-cording to Glass, after A.R.A. representatives at theSeptember 21 meeting "presented some data" in"justification" of a proposed increase in milk price,"itwas decided"to post the contemplated newprices by the machines"so that people would know... [them] ... before the price increase occurred."vies in the building, as well as women employs of an employer in anotherbuilding, are also permitted use of the vending machines." Industrial plants adjacent and near Respondent include Inland Manu-facturing Company described as "quite a bit bigger than McCall's" andLow Blowers,an automobile parts manufacturer employing 2,000 em-ployees.Employees of these plants presumably also utilize the outsiderestaurants.According to Respondent,themaximum("licensed")seating capacity for each of 8 restaurants in the plantvicinityis 59 (i.e.,472 for all); the seating capacity for two others ranges from 60 to 100,a;d for one other from 10 to 150.°As notedinfrano Local 616 representatives attended any of thesemeetings,since none was given notice.Moreover, despite Local 616'srequest,no meeting was held after September 1966. McCALL CORPORATION543In November 1966, the price of vending machinemilk was increased from 15 to 20 cents per pint.Around the same time(October or November),casseroles were increased from 25 to 30 cents, andthe "cheeseburger deluxe"jumped from 30 to 45cents.13The uncontradicted,credible testimony ofGeneral Counsel'switness Brown establishes that"everybodywas getting petitions and trying to getthe milk price down,and they were complaining toMr. Humphrey" (then chief Local 616 spokesmanon the Joint Standing Committee administering thecontract),about the price increases.14Minutes of aJointStandingCommitteemeetingheldonNovember 8, 1966,18 show that the Union at thatmeeting"complained about the prices[in the vend-ing machines]being too high(especially on milk)."When company spokesman O'Connor asked whyLocal 616 representatives had not participated inprior meetingswith A.R.A. regarding food services,the union representatives replied(according toUnion Secretary Brown's credited uncontradictedtestimony),that they"didn'tknow anything aboutthem."Accordingto the minutes of the January9, 1967,Joint Standing Committee meeting,after the Unionagain"complained of prices of vending machinefoods" and asked"to negotiate prices, ' Respon-dent agreed to put the matter"on the agenda forthe next meeting."The minutes of the next(Janua-ry 19) meeting,as supplemented by stipulation atthe hearing,show that Local 616 at the meeting re-peated its request to bargain on"the prices ofvending machine items."Respondent'sDirector ofIndustrialRelationsO'Connor told the Union'sspokesman,Humphrey,"Itwouldn'tbe right foryour Union to negotiate over food prices becausethere are fifteen other unions in the plant." Hestated,however,that he "would survey other plantsaround thecityto see whether McCall's was out ofline" and suggested to Humphrey that he "start at-tending meetings with the cafeteria people and withA.R.A." WhenHumphrey replied he was "not try-ing to negotiate for other unions, but justfor Local616," O Connor's response was that"Local 616represented less than 10 percent of the employeesatMcCall's." Humphrey said,"Well, ifwe get allthe rest of the unions together we can negotiatewith all of us."O'Connor replied, "We're not con-fronted with that now, and I'm not prepared toanswer that."To Humphrey's question,"Will younegotiate with us over food prices,"O'Connor'sanswer was, "No."ISCredited testimony of Humphrey.14There is no reliable evidence on the basis of which a comparison maybe made between vending machine prices and the pricescharged in Re-spondent's cafeteriaor in off-the-premises eateriesin the plant area.16These minutes were prepared by company representatives but in ac-cordance with custom were made available for union inspection16N.L.R.B. v. Andrew Jergens Co.,175 F 2d 130, 133 (C A 9)." N.L.R.B. v. Century Cement Mfg.Co., 208 F 2d 84,85 (C.A. 2).'s Industrial FabricatingInc.,119 NLRB162, 168, 189-190, enfd. subnom. Frank MacKneish,et al.,272 F 2d 184 (C A6), N.L.R.B.v Lewis, eta! d/b/a California Footwear Co.,246 F 2d886, 888-889 (C.A. 9).On February 2, 1967, the Union filed the unfairlabor practice charges here.When at a laterFebruaryJointStandingCommitteemeeting,Humphrey again asked if O'Connor "would like tonegotiate prices," the latter's response was that hehad been served with the Union's charges.ConclusionsA.As the Board and courts have repeatedlystressed,Congress "of necessity framed in thebroadest terms possible" the scope of the statutoryduty to bargain because of its awareness that "col-lective bargainingmust be kept flexible withoutprecise delineation of what subjects were coveredso that the Act could be administered to meetchanging conditions."Fibreboard Paper ProductsCorp. (East Bay Union of Machinists, Local 1034)v.N.L.R.B.,322 F.2d 411, 414 (C.A.D.C.), affd.379 U.S. 203. To deal with so dynamic a matter,"Congress in the original as well as in the amendedAct [Sections 8(d) and 9(a)] used general language,evidently designed to meet the increasing problemsarising fromthe employer-employee relationship."Inland Steel Company v. N.L.R.B.,170 F.2d 247,254 (C.A. 7), cert. denied 336 U.S. 960. Giving ef-fect to these principles, the Board and courtsthrough the years have found a wide variety of sub-jects, both traditional and novel, to fall within thescope of compulsory bargaining. Among the "myr-iadmatters arising from the employer-employeerelationship"(id.at 251) and subject to collectivebargaining,are "such conditions of employment"as union security,16 employee seniority,17 plant loca-tions,18 subcontracting,t9 employee housing,20 pricediscountpractices'21employee loan repaymentprocedures'22 methods of paying employees, 2' andplant or environmental matters relating to health,sanitation,and safety."'Relying on judicially approved cases such asIn-land Steel, supra,theBoard, inWeyerhaeuserTimber Company,87 NLRB 672, held that eatingfacilitiesmaintainedby an employer on itspremises, including prices of meals, fall within theelastic category of working conditions under Sec-tions 8(d) and 9(a) of the Act. InWeyerhaeuser,the Board ruled that the employer was required tobargainwith respect to meals furnished to em-ployees at a sawmill and lumber camp, since thesewere "subjects which mutually affect [employer-'sFibreboard Paper Products Corp. v N L.R.B, 379 U S. 203.20N L R.B. v. Lehigh Portland Cement Company,205 F.2d 821, 823(C.A.4), American Smelting and Refining Company,167 NLRB 204" N L.R.B v Central Illinois Public ServiceCompany, 324 F.2d 916(C A. 7)"Porto Rico Container Corporation,89 NLRB 1570.saWeyerhaeuser TimberCompany, 87 NLRB 672, 686.24N.L R.B. v. AluminumCompany,370U.S. 9 (plant heat),PrestonProducts Company, Inc,158 NLRB 322, 344-345, remanded on othergrounds 373 F.2d 671 (C.A.D.C.) (sanitary conditions and towel supply intoilets);Gulf Power Company,384 F.2d 822 (C A 5) (Safety rules) 544DECISIONSOF NATIONALLABOR RELATIONS BOARDemployee)interests." (87 NLRBat 686.)In so rul-ing, the Board rejected the contention that the eat-ing facilities were not mandatory bargaining mat-tersbecause employees were not required topatronize them or because the services were af-fordedmerely as a matter of "convenience" or"personal need" to "certain employees" residing inisolated areas.(Id.at 672-673, 674, fn. 5.) QuotingfromW.W. Cross and Company, Inc. v. N.L.R.B.,174 F.2d 875, 878 (C.A. 1), the Board noted that"Congress intended to impose upon employers aduty to bargain collectively with their employees'representatives with respect to any matter whichmight in the future emerge as a bone of contentionbetween them"so long as it involves a matterrespecting rates of pay,wages, hours of employ-ment,"or other conditions of employment." (87NLRB at 676.)25InWestinghouse Electric Corporation,156 NLRB1080, the Board applied theWeyerhaeuserdoctrineto in-plant eating facitities(cafeterias)operated byan independent contractor,where the employerretained and exercised extensive,but not exclusive,control over cafeteria prices through a contractwith an outside contractor supplying his own food,stipulating that the prices and quality of thecaterer's food should be "reasonable,"with the em-ployer empowered to terminate the contract on a60-day notice.In that case,40 to 45 percent of theemployees ate lunch in the cafeterias and themajority brought lunch from home.Few, if any, leftthe company premises because of the brevity of thelunch period(30 or 45 minutes)and the distance(1mile) to and limited capacity of outside eatingfacilities.The Board stated(at 1081-82):Respondent has cafeterias on its premisesbecause there are inadequate dining facilitieswithin a reasonable distance of its plants. If itdid not have these facilities, it would not be ableto attract the necessary number of employeestoman its plants. In practical terms,on-siteeatingfacilities are held out to the employeesand prospective employees as an induce-ment to work for Respondent. They are thusconditions of employment.The problem is assimple as that.It is no answer to say that em-'" InWeyerhaeuser,the Board held that the meals served also camewithin the term"wages"noting that the meals weresold belowcompanycost and that employees saved transportation expenses to restaurants offthe premises(87 NLRB at 675-676.)'"The Board'sWestinghousedecision was enforced by a panel of theCourt of Appeals forthe Fourth Circuit(Judges Craven and Sobeloff, withJudge Boreman dissenting).369 F.2d 891.Speakingfor the Court, JudgeCraven said(at 898).Mr. JusticeStewart,concurring inFibreboard Paper Products Corp.vN.L.R.B.,states that"in common parlance, the conditionsof a per-son's employment are most obviously he various physical dimensionsof his working environment."Fibreboard Paper Products Corp. v.N.L.R.B.,379 U.S. 203, 222.The availabilityof food and drink atreasonable prices seems to us an obviously important part of one'sphysical working enviroment.What,including the air one breathes,could be more"physical?" Why woulda company provide its em-ployees a cafeteria on its premises, effectivelysubsidized,except for itsconcern and interest in their physical working enviroment?ployees can bring their lunches if they do notlike the prices charged in the cafeterias. Wesuppose that employees can also eat cake, ifthe cafeterias do not serve bread,or the em-ployees can go elsewhere if they do not like theRespondent's conditions of employment. Thefact is that a considerable number of em-ployees do not wish to bring their lunches fromhome, and if they had to do so wouldpresumably look for employment elsewhere.Such employees are in substance and effectcaptive customers of the on-site cafeterias....Experience tells us that disputes over plantconditions thatmay appear of minor sig-nificance to us, such as the length of reliefperiods, the schedule of prices charged forlunches, etc., can lead to the disruption ofoperations. In our view it is therefore withinthe objectiveandmeaningof the Act torequire parties to submit such controversies tothe healing processes of collective bargaining.As inWeyerhaeuser,the Board rejected the em-ployer's contention "that the furnishing of cafeteriaservice is not a condition of employment but rathera convenience to the employees, who may use thecafeteria or not as they desire" and the further con-tention that"the term'condition of employment' asused in the Act applies only to those conditionsunder which employees are compelled to work anddoes not embrace any condition which the em-ployer establishes as a matter of convenience for itsemployees." 156 NLRB at 1089. The Board reaf-firmed its holding inWeyerhaeuserthat "the termwas meant to encompass many noncompulsoryaspects of the employer-employee relationship.( Ibid.)26B.The basic issue here is whether, under the cir-cumstances shown,the foodvendingmachinefacilitieson the Company's premises constitute"conditions of employment" and, therefore, a man-datory subject of bargaining. Respondent27 con-tendsthat theyare not,because these facilities areonly remotely related to,and have no material orHowever,the panel decision was subsequently reversed on petition forrehearing enbanc,by a four-to-two vote,former dissenting Judge Boremanthis time writing the majority opinion and Judges Craven and Sobeloffbecoming the dissenters by adhering to the original viewof the Court. As aTrial Examiner of the Board, I am, of course,bound by the decision of theBoard,which has not indicated acquiescence in the Fourth Circuit'srevised views. "It has been the Board's consistent policy for itself to deter-mine whether to acquiesce in the contrary views of a circuit court of ap-peals or whether, with due deference to the court's opinion,to adhere to itsprevious holding until the Supreme Court of the United States has ruledotherwise.... (lit remains the Trial Examiner's duty to apply establishedBoard precedent which the Board or the SupremeCourthas not reversed."PrudentialInsuranceCompany,119 NLRB768, 773,fn. 17. See also Ran-co, Inc., 109 NLRB 998, 1010, fn. 8.'r Supported by the National Automatic MerchandisingAssociation,here amicus. McCALL CORPORATION545significant impact upon,working conditions; thatthe vending machines are only one of many foodservices available within and about the plant; andthat there is no showing that vending machineprices have traditionally been subject to collectivebargaining.1.At theoutset,Itake cognizanceof the factthat for practical purposes the vending machinesare an adjunct of Respondent's cafeteria.Vendingmachine adjunct is prepared in Respondent's cafeteriaby Respondent's employees,under supervision ofRespondent'sfoodservicemanager,whoestablishes themenu,quality, and price of foodwhether cafeteria vended or machine vended. It isalso Respondent who provides the space for andfixesthe locations of the vending machinesthroughout the plant,in part presumably to bemore readily accessible to employees than thecafeteria.Employees are expected to, and as shownunder certain circumstances must,utilize the vend-ing machine facilities in order to be able to eat atall.Respondent,in effect,administersand controlsthe use and enjoyment of the machine facilities.28 Inmy view,if the cafeteria prices are bargainable mat-ters,so are the vending machine prices,unless thefact that the machines are ownedand stocked bysomeone other than Respondent is the determina-tive factor.InWestinghouse,the Board did not re-gard the independent contractor factor as con-trolling,in view of the fact,as found by the Board,that the employer retained extensive,though notexclusive,control over the pricesand quality offood.See156NLRB at 1089-90. UnlikeWestinghouse,here,the Employer exercises soleand exclusive control not only over menus,quality,and pricing of its machine-vended food, but alsoover its preparation which is by its own employees.The machine-vended food is the cafeteria food andthevendingmachine prices are the cafeteriamanager's prices.The food in both cafeteria andvendingmachines is Respondent'sfood.Ac-cordingly,Ifind that the cafeteria-vended food andmachine-vended food are for all practical purposesa single,integrated,unified plant-feeding operation.The fact that the refusal to bargain in this case re-latesonly to prices of Respondent'smachine-vended food is no more significant, for example,than would be an employer's refusal to bargain asto conditionsof employment affecting only one ofhis two departments represented by a union. Anemployer isobligated to bargain on matters affect-ing aportion of the represented employees "re-gardless ofwhat that portion may be."Weyer-haeuser TimberCompany,87 NLRB at 674.Considering the operations of the cafeteria andvendingmachinesincombination, it becomesevident that employees'interestin these facilities issufficiently direct to constitute the facilities "condi-tions ofemployment"so asto bring matters of con-troversyrespectingtheir use and enjoyment withinthe "mediatoryinfluenceof collectivebargaining."Fibreboard Paper Products Co. v. N.L.R.B.,379U.S. 203, 214. At least 1,500 (25 percent) of Re-spondent's 6,000 employees utilize the cafeteriaduring fixed lunch periods. The vending machinesare used throughout the day. A significant per-centages of employees, from 25 to 95 percentof shifts in various departments, obtain theirmeals from vending machines during the brief30-minute lunch periods. The vending machinesare indispensable for employees required to workthrough lunch periods, a situation not uncom-mon inthe plant; they are most useful to thoseremainingfor overtime work and for the nightshiftsand Sundays, when off-premises facilitiesare closed. Only vending machine facilities areaccessibleduringworking hours to employeeswho leave their machinesfor briefrefreshments, anauthorizedpractice.The vending machines thusserve an important managerial interest in keepingeating facilities closeto the workbench, therebyenabling Respondent to maintaincontinuing and ef-ficient production. Thisin itselfwould make thevending machines an integralpart of the employer-employee relationand "a condition of employ-ment."Respondent's vending machinescontribute toproductive efficiencyin still anotherrespect.Asnoted,the regularlunch periodisbrief, and thereare nobreak periods throughout the day. By ob-taining lunch mealsfrom nearbyvending machines,employees save thetime it takesto walk to thecafeteria29and to outsiderestaurants,and of wait-ing on lines,therebymaximizing employee leisureand rest periods.Eating from vending machinesa As to vending machines dispensingthe sundryitems notobtained from's Thedistancefrom workbench to cafeteria depends on the work loca-the company cafeteria(cigarettes,packaged cookies,etc.)-facilitiesnottion of employees in the two-story, three-level, four-block buildingdirectly involved in this proceeding-it is admittedthat Respondent hascomplete veto power also over the supplier's prices354-126 O-LT - 73 -pt. 1 - 36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthus serves as a morale booster and adjunct in goodlabor-management relations.302.The fact that alternative eating facilities areavailable to employees is not determinative. To besure, this is a factor to be considered,in assessingthe importance of the vending machines as a work-ing condition;and inWestinghouse,the Board re-lied on this factor,among others,in concluding thatthe cafeterias there constituted a necessary aspectof working for the company.31However,Ido notbelieve that the existence of alternative facilities initself is sufficient to remove a facility from thecategory of bargainable working conditions. Thus,inInland Steel Company,170 F.2d 247 (C.A. 7),where a pension plan was "optional with the em-ployees, who could drop out any time"(170 F.2dat 250),the court nevertheless concluded: "cer-tainly there is ... no sound basis for an argumentthat such a plan is not clearly included in thephrase `other conditions of employment."' (170F.2d at 251.)Similarly, an employer must bargainabout company-sponsored health and accident in-surance programs,although noncompany programsare available to its employees.32Nor is it essentialthat all employees utilize particular safety or sanita-ry facilities in order to render them bargainable asconditions of employment.The same is true of acompany practice making employee loans repay-able in small amounts,or of an employer practice ofgiving discount rates on gas sold to employees, orof an employer's stock purchase plan. The decisivefactor in each case is whether opportunity to par-ticipate in a given program or in utilizing a particu-lar facility is made available to all employees onequal terms.If so, it is one of the terms or condi-tions of which any qualified employee can take ad-vantage.In any event,here the available alternative eatingplaces to vending machine facilities are curtailedand in some situations nonexistent.Since for practi-cal purposes cafeteria and vending machines con-stitute a single in-plant operation, each supplement-ing the other, the cafeteria itself can hardly becharacterizedas analternative facility.Althoughsome employees bring lunch from home, not all do,nor perhaps can; and those who work throughlunch periods and overtime without a day's advancenotice have no opportunity to bring lunch fromhome if they do not regularly do so. Even em-ployees who regularly bring lunches normally sup-plement them with vending machine items. Mobilevending trucks are only occasionally or irregularlyavailable, seldom on weekends, and almost never inwinter or inclement weather. Although there aresome off-premises restaurants within proximity ofthe plant these are not as accessible as in-plantfacilities, particularly if the brief lunch period mustin part be devoted to walking to and fro and per-haps waiting. Furthermore, the credited evidenceindicates that they are second rate, are situated in arundown industrial and slum area, and are shunnedby many employees. Moreover, it is not unreasona-ble to assume that going outdoors for lunch in in-clement weather would, to many employees, con-stitute an additional inconvenience, if not hardship;as would the added expense involved in the necessi-ty, in case of attempting to eat at a greater distanceoutside, of obtaining their automobiles in parkinglots and driving to and finding parking spaces nearsuch outside eating places. The fact that Respon-dent continues to maintain for its employees on-siteeating facilities would seem to attest to their desira-bility if not to their indispensability.3.Nor can the matter here be characterized as"trifling" or of little concern to employees simplybecause it involves only three vending machinefood items.33 Involved in this proceeding is the Em-ployer's power to unilaterallyraiseprices of any orall items furnished to employees, without giving theemployees a chance to be heard. If Respondent canignoreitsemployees in raisingmilkandcheeseburger prices on one day, it can similarlyignore them in raising other prices the next day,and so on until an entirely new price structure isJDA leadingsurveyon management appraisal of in-plant food servicescomments"Questionedspecifically,the greatmajorityof executives in-dicated that employee food services were beneficial to employee morale,labor-management relations,employee health,and employeeproductivity,and about half thought them helpful in recruiting." Esther S Hochstim,Employee Food ServicesinManufacturing Plants (Agricultural MarketingService,Marketing ResearchReportNo 325, June1959), p. 17Asto vend-ing machinesspecifically,the survey notes(p. 49) "Major plusses forvending machines were the belief that they are an employee benefit and im-prove morale,and that they keep employees near the job." According tothe author,"On-premisefoodservice has many advantages-for the em-ployee,for the company,for both-according to the managersof plants of-fenngthisservice" (ldat 17 )For the increased use of food vending machines in industrial plants, seeHochstim,op cit , p49, andFactory,"How SmallPlantsFeed TheirWorkers" (December 1962) pp 154-156, 158-160 See also summary of"inplant feeding" survey at BNA 245. 201-206, wherethe substantialimportance of plant feeding machines as a significantcondition of em-ployment is indicated (at 245 204)The amazing developmentof automaticvending machines in thepast few yearshas solved many problems ofin-plant feedingWhereasjust a short time ago such machineswere confined toto the vending ofcandy,nuts, cigarettes,and soft drinks,now entire batteries or banksof machines can be installed to sell complete meals,including soups,entrees, hot and cold sandwiches,salads, beverages,and dessertThe extended use of vending machines is shown bya survey .Of1,264 plant officials who replied to thesurvey,better than eight of 10are using vending machines,with over one of fivedependingentirelyupon automatic vendingEmployee acceptance of automatic vending machines has beenenthusiastic.They can belocated where food cannot otherwise besupplied.The patronage that they receive during rest periods and atodd times makes them profitableTheycan be used to provide foodand beverage service for night-shift workers when the cafeteria nor-mally is closedThe Board pointed out that although the employees had the alternativeof bringing their lunches,this was not a practicable and desirable alterna-tive" SeeGeneralMotors Corporation,81 NLRB 779, 786, 792, enfd 179F.2d 221(C.A 2).°JAs noted, Respondent raised the vending machine prices of milk from15 to 20 cents a pint,of cheeseburger deluxe from 30 to 45 cents, and ofcasseroles from 25 to 30 cents There is no evidenceor indication of likeprice increases in the plant cafeteria. McCALL CORPORATIONestablished. Furthermore, it is not unreasonable foremployees to assume that if the employer increasesthe price of milk, cheeseburgers, and casseroles inthe vending machines, identical increases for identi-cal items would follow in its cafeteria. As will beshown(infra,C,3), Respondent itself recognizedthe employees' intense concern for food services bymeetingwith representatives of several of the plantunions, five orsix timesin 1966 (all, however, priorto Local 616's requests for collective bargaining).'4.Finally, the circumstance that there is noshowing that on-site feeding facilities have histori-cally been subject to collective bargaining, whilerelevant, is by no means controlling. SeeDetroitResilient Floor Decorators Local Union No.2265(Mill Floor Covering, Inc.),136 NLRB 769, 772,317 F.2d 269 (C.A. 7). As notedsupra,A,thestatutory phrase "wages, hours, and other termsand conditions of employment" was designedlymade flexible, so that newand changingsubjectmatter introduced into the bargaining processmight not necessarily be beyond its coverage. TheBoard and court decisions recognize that the statu-tory bargaining requirement is not a static conceptbut an evolving one reflecting developments inpractical day-to-day bargaining. These cases ex-pressly reject Respondent's assumption that bar-gainingcovers only subjects already established aspart of the bargaining process. "The very fact thatCongress has not defined `wages' or `terms' or`other conditions of employment' makes it clearthat the Board is to deal within its own competenceand expertise with the multiple variance of differingaspects of the problemsarising inthese fields."Richfield Oil Corporation v. N.L.R.B.,231 F.2d717, 723-724 (C.A.D.C.), cert. denied 351 U.S.909. "The Board intends to keep pace, through in-terpretation of the general terms embodied in Sec-tion 8(d), to insure that bargaining for new formsof `wages' or for hitherto undeveloped terms orconditions of employment is not restricted."MillFloor Covering, Inc., supra,136 NLRB at 772.15Accordingly, I conclude that Respondent's planteating facilities(vending machines and cafeteria),includingthe prices of meals served, are comprisedwithin its employees' conditions of employmentunder Sections 9(a) and 8(d) of the Act." Cf. Craven,J., inWestinghouseElectric Corporation vN L R B,369F.2d 891,895 (C.A 4), later overruled387 F.2d 542 (seesupra,fn. 26)"The small amount of the increases in the price of coffee and hot dishes isnot the measure of the importance of the issue In determining whether amatter is a mandatorysubjectof bargaining,whether much or little is in-volved financially is not the controlling test.The underlying philosophyof the laborAct isthat discussion of issues between labor and managementserves as a valuable prophylactic by removing grievances, real or fancied,and tends to improve and stablize labor relations.Experience teaches thatmajor interruptions may spring from seemingly trivial causes.""The Board does, of course, draw a distinction between matters ofdirect concern to employees and those"outside the employment relation-ship altogether,or which,at best,touch it only peripherally."Mill FloorCovering,Inc ,136 NLRB at 772 Matters involving only' the relationshipof employers to one another" as a promotion fund,or only "the relation-C.547Severaladditionalcontentionsadvanced byRespondent and the Association require attention:1.It is urged that to require Respondent to bar-gain with Local 616 about food prices would en-courage "piecemeal"bargaining and "lead to achaotic situation"since Local 616 represents only"about 10 percent"of Respondent's employees. 6The short answer to this is that"the definition of amandatory subject of collective bargaining does notturn upon whether the subject under negotiationhas an impact beyond the confines of the bargain-ing unit."Westinghouse,supra,156 NLRB at 1089,citingWeyerhaeuser,supra,at688.See alsoN.L.R.B.v. Smythe,212 F.2d 664, 667 (C.A. 5).Although it is not unusual for an employer whoseemployees are represented by several unions tonegotiate or process grievances separately witheach union(indeed,Respondent periodically doesjust that with the 16 unions in its plant),Respon-dent is of course not precluded from joint discus-sion with some or all unions.Even were it assumedthat separate discussion is essential(which it isnot), "it is inconsistent with public policy to holdthat public duties(e.g., the duty to bargain in goodfaith)may be set to naught because of allegedprivate inconvenience.,'"(N.L.R.B.v. Davison,318F.2d 550, 558(C.A. 4).)2.Respondent's contention(Br.p. 21) that a"requirement that the Company negotiate" foodprices constitutes"interference with the Company'scontractual relationship with A.R.A.," is withoutmerit in fact or law. Respondent has absolute con-trol over all the prices of all food in the vendingmachines and cafeteria.A.R.A., whichowns thevending machines, is paid a percentage of Respon-dent's established prices.There is no showing ofwhether or how any prices discussed with theUnion would affect any arrangement with A.R.A.(other than to merelyprospectivelyincreaseA.R.A.'s future net return because of its percentagearrangement).In any event,were it to be assumedthat the negotiated price could have such effectthis would not legally justify a refusal to negotiate.31Thus, for example,a negotiated wage increaseresulting in higher employer costs may require anship of an employer to the consumingpublic"as advertising(id at771), oronly "the relations between employees and their unions"as an employeestrike vote(N.L R B.vWoosterDivisionof Borg-Warner Corp,356 U S342, 350),lie outside the area of mandatory bargaining So also are mattersdealing with enforcement of collective agreements and withsecurityagainst contractual defaults which fix relations between employer andunion and not between employer and employees See Davison,et al d!blaArlingtonAsphalt Company,136 NLRB 742, enfd 318F 2d 550 (C.A 4),Local 164,PaintersvNLRB , 293 F 2d 133 (C A D C), N L R B. vDalton Telephone Company,187 F.2d 811,812 (C A 5)'8 In rejecting the Union's January19, 1967,bargaining request,Respon-dent indicated that this was one of its basic reasons for refusing to meetwith the Union'rSee Judge Craven's opinion inWestinghouse,supra,on this point 369F.2d at 897,the subsequent enbancdecision did not reach this question. 548DECISIONSOF NATIONALLABOR RELATIONS BOARDemployer to obtain cheaper prices or more flexibleterms from his supplier or even compel him to seekother suppliers. It cannot seriously be suggestedthat such a possibility justifies refusal to bargainupon a wage demand.Furthermore, as is well understood, the obliga-tion to bargain is not an obligation to agree. Allthat the statute demands is that the Union be givenan opportunity to persuade Respondent that a priceincrease iswhollyorpartiallyunwarranted.Furthermore,asstatedbytheBoard inWestinghouse,"the nature of the restaurant busi-ness-the constant and frequently sharp fluctuationin the cost of food ingredients, the large number ofindividual items sold, and changes in menu"-mayrequire less than usual "full-scale collective bar-gaining"(District 50,U.M.W. v. N.L.R.B.,358F.2d 234, 238 (C.A. 4)). In accord with the Board'sWestinghouseorder, Respondent will be free to ini-tially change prices, although it must still honor asubsequent union request to discuss specific prices.SeeWestinghouse,supra, 369 F.2d at 895, 897-998(C.A. 4).3.Finally, Respondent contends (Br. p. 20) that,in any event, it fully complied with its statutoryduty to bargain by affording Local 616 "ample op-portunity" to meet and discuss the price increases.The contention is predicated on the claim thatRespondent met with representatives of severalunionsin the plant (other than Local 616), five orsix timesbetween March and September 1966 todiscuss complaints concerning A.R.A.'s vendingmachine services, such as machine breakdowns andquality and variety of foods supplied by Respon-dent. It points out that on one occasion (September21) there was also a discussion of a possible milkprice increase .311 While Food Service Manager Glasstestified that Local 616 officials failed to appear atany of thesemeetingseven though invited (orallyor in writing) to attend, Local officials (Hughes,Barnes,Brown, and Humphrey-all General Coun-sel's witnesses)denied receiving any advance notifi-cation of anymeeting.On the basis of the entire record, including thecomparative demeanor of witnesses, I credit thetestimony of General Counsel's witnesses on thispoint.As to the alleged oral notices, Glass admittedthat he himself had not extended them, indicatingonly that the A.R.A. service man was supposed tohave passed on such notices to Local 616 represen-tatives.As to a written notice allegedly sentthrough in-plant channels to Hughes, as presidentof Local 616, to attend the September 21 meet-ing,39Respondent knew, or should have known,that the claimed notice could not constitute effec-tive notice to Local 616. Hughes was on extendedsick leave from July 15 to September 12, 1966, hadjoined another union (Pressmen's Local 54), andleft his position as Local 616 president before Sep-tember 21, and long before then (according toLocal 616SecretaryBrown'suncontradicted,credited testimony), Brown advised it that all Local616 mail be routed to him. As to one other writtennotice for a June 23 meeting, allegedly also sent toHughes, the latter credibly testified that he not onlyfailed to receive it, but vividly recalled complainingto the A.R.A. representative (McElfresh) aboutbeing ignored, pointing out his interest in thematter byremindingMcElfresh that he represented600 plant employees.McElfresh answered thatsince "there were so many unions in there ... itjust slipped his mind."40 McElfresh did not con-tradict Hughes' specific and detailed testimony onthispoint.Moreover, it is clear from this recordthat the notices that were given to several non-Local 616 representatives, were extended on acasualand random basis; Glass indicated that onlysome of the 16 unions in the plant were selected forthe meetings,the selections having been made onthe basis of the Industrial Relations Department's"contact" with complaining individuals.Under all of the circumstances, I reject Respon-dent's contention that Respondent gave Local 616representatives adequate advance notice of foodservicemeetingsor that Local 616 was otherwiseon noticethereof.I alsoreject Respondent's corol-lary and related contention that by not attendingsuch meetings,Local 616 "waived" whatever rightithad to bargain concerning food priceincreases.41In any event, evenassuming,arguendo,that Local616's failure to attend the September21meeting(the last one at which proposed increases werediscussed), could be construed as a "waiver" of itsright to bargain on the November milk price in-creases discussed at that meeting, such waivercould not, and would not, defeat the Union's rightto negotiate on the cheeseburger and casseroleprice increases, as to which Respondent does notclaim prior notice to or discussion with any unionrepresentatives.Theuncontradictedevidenceestablishes Local 616 had complained about foodprice changes and that it had requested discussionthereon on at least three occasions; and thatRespondent either deferred, ignored, or rebuffed itsrequests to negotiate. It is apparent from Directorof Industrial Relations O'Connor's statement at the' Food ServiceManager Glass characterized these meetings as "infor-mal" discussions of "gripes,"which"could be described"as "sort of asoundingboard for the Company "'°The noticewas allegedly placed in Glass' "out" box for messengerdeliveryto a box where the "letterpress unions"(Local 616 and Local 54),receivedmailGlass testifiedthat he could not tell whether the notice wasactually received'0 Hughesfurthertestified that although McElfresh promised to notifyhim of future meetings, he never received notification thereof" Respondent's suggestion that the Union also waived the right to bar-gain about food prices because it failed to raise the subject in the negotia-tions preceding execution of the September 1966 collective agreement(supra11,B),iswithout ment"[T]herewas no necessity for the Union toseek from the Respondent a right it already had by statute,viz,to be bar-gained with concerning a condition of employment "Westinghouse,supra,156 NLRB at 1089,fn 12 See alsoN LR.B v Allison & Company,165F 2d 766, 768 (C A.6), cert denied335 U S 814,N.L.R B.v Yawman& Erbe Manufacturing Co ,187 F.2d 947, 949 (C.A 2) McCALL CORPORATIONJanuary 19 meeting that Respondent refused todiscuss the food price increases because it deemedthat Local 616, as representative of less than 10percent of the plant employees, had no standing tonegotiate, as well as because it erroneously as-sumed that the Union had had notice of prior foodservice meetings. It is significant that even when theLocal 616 representative at the January 19 meetingindicated willingness to negotiate jointly with otherunions,O'Connor temporized, asserting he was"not prepared to answer that," and that he then re-jected the Union's request to "negotiate ... overfood prices."D.Respondent relies heavily on the Fourth Circuit'sWestinghousedecisionen banc,reversing the Boardand overruling that court's earlier panel decision(supra,fn. 26). It cannot be gainsaid that the cur-rentmajority of that court now repudiates theBoard's view on what constitutes a bargainable"term and condition of employment" as applied tothe particular facts of theWestinghousecase. Thenew majority also questions the Board's view thatCongress used that phrase in its "broadest sense,"and relying on Justice Stewart's concurring opinioninFibreboard, supra,379 U.S. 203,42 concludes thatthe phrase is restricted to "a limited category of is-sues subject to compulsory bargaining." 387 F.2dat 545. According to the Court, "the determinationof which decisions are mandatory bargaining sub-jects must depend upon whether a given subject hasa significant or material relationship to wages,hours, or other conditions of employment."(Id.at547.)As already noted(supra,fn. 26), being bound bythe Board'sWestinghousedecision, I have appliedhere the principles enunciated therein, as well as inother Board precedents, many judicially approved.However,despitethesimilaritiesbetweenWestinghouseand this case, there are substantialdifferences, the most notable involving the questionof control over prices-the basic matter in disputehere. Stressing most emphatically the minimal (ifnot altogether nonexistent) employer control overprices inWestinghouse,the court in its most recentopinion states(387 F.2d 550):The Board would order Westinghouse tobargain with S.E.A. about prices charged bythe independent caterer with full knowledgethatWestinghouse cannotmake an enforce-able contract to change those prices since it' InFibreboard,the Supreme Court upheld the Board's holding that sub-contracting is a mandatorysubject ofbargaining Recognizing that subcon-tracting is an inherent managerial function,the Board has held that an em-ployer is required to bargain thereon only if the subcontracting has a sig-nificantly adverseimpact on unit employees.SeeWestinghouseElectricCorporation,150 NLRB 1574,Allied Chemical Corp,151 NLRB718, affilsub nom,District 50, U M W,358 F 2d 235 (C.A 4) In giving effect tothis distinction in the firstWestinghousecourt decision, Judge Craven549does not set them.This court long since de-cided that the purpose of collective bargainingis to produce an agreement and not merely toengage in talk for the sake of going through themotions.[Quoting fromN.L.R.B.v.HighlandParkMfg. Co.,110 F.2d 632, 637 (C.A. 4).]The Board calls upon Westinghouse to hereengage in that very form of fictional bargainingcondemned in theHighland Parkcase.In another portion of the opinion, distinguishingWeyerhaeuser,87 NLRB 672 (where food pricingwas held bargainable), the court stresses, amongother things, that there "The employer set theprices and provided the food. There was no third-party independent contractor involved and the em-ployer was in position to derive the profit, if any,from this service." (346 F.2d 548.) The opinionlikewise distinguishes the Court's ownLehighdeci-sion,"' where it held the employer's rental chargesto be bargainable, by emphasizing that "There theemployer owned the houses which were rented tothe employees and directly fixed and charged therentals."(Id.at 548.) In the instant case, too, theemployer (McCall) retains absolute control overfood prices. As inLehighandWeyerhaeuser,it"directly fixed and charged" them and "was in aposition to derive the profit, if any, from this ser-vice."For all of the reasons stated, I find and concludethat the vending machine (as well as cafeteria) foodprices, over which Respondent has at all times beenin complete control, constitute "conditions of em-ployment" and bargainable matters. I further findthatRespondent's refusal to comply with Local616's specific request to bargain about the vendingmachine food price increases, after placing into ef-fect such increases, constitutes a violation of Sec-tion 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.Respondentisanemployer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2.Local 616 is a labor organization within themeaning of Section 2(5) of the Act.3.At all times material, Local 616 has been andis the exclusive representative of all employees inthe following appropriate bargaining unit" withinthe meaningof Section 9(a) of the Act:noted,"Involved here[ie., the cafeteria price increase] is no issuetouching managerial prerogatives which lie at'the core of entrepreneurialcontrol,'Fibreboard Paper Products Corp v. N L R B,379 U S. 203,223butan employeebenefit,encompassed in theLabor Act's require-ment to bargaincollectively " 369 F 2d at 895'-'N L R B v Lehigh Portland Cement Company,205 F 2d 821 (C A 4)44As describedin the collective agreement between Local 616 andRespondent and as stipulated at the hearing 550DECISIONSOF NATIONALLABOR RELATIONS BOARDAll employees engaged in work as flymen orinkmen in letterpress process pressrooms asstipulated in themanningtables under articleXXIII of the collective agreement betweenRespondent and the Union and which comesunder the jurisdiction of the InternationalPrinting Pressmen and Assistants' Union ofNorth America, excluding all guards, profes-sionalemployees and supervisors as defined inthe Act and all other employees.4.By refusing, on and since January 19, 1967, tobargaincollectively with Local 616 as the exclusiverepresentative of its employees in the aforesaid bar-gainingunit,concerning plant vending machinefood price changes, Respondenthas engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.5.The aforesaid unfair labor practices affectcommerce within themeaningof Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has unlawfullyrefused to meet and bargain with Local 616 con-cerning food price increases, I shall recommendthat it cease and desist therefrom and take certainaffirmative action to effectuate the policies of theAct. InWestinghouseElectricCorporation,156NLRB 1080, the Board overruled the Trial Ex-aminer's recommendation that Respondent bedirected to cease and desist from unlawfully puttinginto effect price changes "without prior consulta-tion" with the majority representative (156 NLRBat 1092), holding that "It is sufficient compliancewith the statutory mandate, . . . if managementhonors a specific union request for bargainingabout changes made or to be made." 156 NLRB at1081. (See alsosupra, C, 2.)Accordingly, the orderrecommended herein will not require Respondent"to bargain about every proposed price change infood prices before putting such change in effect."Ibid.TheRecommendedOrderwillrequireRespondent to bargain on such price changes "onlyafter they are effectuated unilaterally and upon aspecific request of the union."Westinghouse Elec-tric Corporation, supra,369 F.2d at 895, 897-898.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, upon the entire record inthis case, and pursuant to Section 10(c) of the Act,it is recommended that Respondent, McCall Cor-poration, of Dayton, Ohio, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Refusing, upon request, to bargain collec-tivelywith Flymen and Inkmen Union of Dayton,Local No. 616, International Printing Pressmen andAssistants' Union of North America, AFL-CIO, asthe exclusive bargaining representative of all theemployees in the unit set forth in paragraph 3 oftheConclusions of Law herein with respect tochanges in food prices at on-site food facilities, in-cluding food vending machines.(b) In any like or related manner interferingwith the efforts of the above-named labor organiza-tion to bargain collectively on behalf of the em-ployees in the above-described unit.2.Take the following affirmative action whichwill effectuate the policies of the Act:(a)Upon request, bargain collectively with theabove-named labor organization, as the exclusiverepresentative of all its employees in the aforesaidappropriate unit with respect to any changes, nowin effect or hereafter made or proposed, in foodprices charged employees at plant food facilities,including food vending machines.(b) Post at its plant in Dayton, Ohio, copies ofthe attached notice marked "Appendix. "as Copiesof said notice,, to be furnished by the RegionalDirector for Region 9, shall, after being duly signedby an authorized representative of Respondent, beposted by it immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken to insurethat said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of receipt ofthisRecommended Order, what steps have beentaken to comply herewith.46" In the event that thisRecommended Order is adopted by the Board,the words "a Deectsionand Order" shall be substitutedfor the words "theRecommendedOrder of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decreeof a United StatesCourt of Appeals, the words "a Decree of the UnitedStatesCourt of Ap-pealsEnforcing an Order"shall be substitutedfor the words "a Decisionand Order "'e In the event that thisRecommended Order is adoptedby the Board,thisprovision shall be modifiedto read:"Notify saidRegional Director, inwriting,within 10 days from the date ofthisOrder,what steps Respondenthas takento comply herewith "APPENDIXNOTICETO ALLEMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the National Labor Relations Board,and in order to effectuate the policies of the Na-tionalLaborRelations Act, as amended,we herebynotify our employees that:WE WILL NOT refuse,upon request,to bar-gain collectivelywithFlymen and InkmenUnion of Dayton,Local No.616, InternationalPrinting Pressmen and Assistants'Union ofNorth America,AFL-CIO,as the exclusiverepresentative of all employees in the bargain-ing unit described below with respect to any McCALL CORPORATIONchange infood prices charged at the eatingfacilities on our premises, including food vend-ing machines. The bargaining unit is:All employees engaged in work as flymenor inkmen in letterpress process press-rooms as stipulated in the manning tablesunder articleXXIII of our collectiveagreement with the Union and whichcomes under the jurisdiction of the Inter-national Printing Pressmen and Assistants'Union of North America, excluding allguards, professional employees and super-visors as defined in the National LaborRelations Act and all other employees.DatedBy551MCCALL CORPORATION(Employer)(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,Room 2407 Federal Ofice Building, 550Main Street, Cincinnati, Ohio 45202, Telephone684-3686.